The plaintiff claims title under a sheriff's deed with a full description of the land, called a tax title. From the agreed facts and the argument, we find only one question presented, to wit, the sufficiency of the description on the tax list, which was made under direction of the defendant. The description is "Tax list in No. 2 Township, Craven County, for the year 1893." "This was the only land owned by M. A. Fulcher in that township." "The designation of the land is sufficient, if it affords the means of identification, and does not positively mislead the owner." Cooley on Taxation, 407. This would seem to meet the exception, as the defendant cannot be heard to (102) say that he misled himself.
In Phillips v. Hooker, 62 N.C. 193, the memorandum was "To make a deed for her house and lot north of Kinston" in Lenoir County. "It being admitted that she owned but one house and lot in the county," the description was held sufficient to be aided by parol proof.
In Spivey v. Grant, 96 N.C. 214, the description was "one horse," and the mortgagor had only one horse. Held, the title passed.
In Lupton v. Lupton, 117 N.C. 30, the assignment was "one-half of boat," and it was proved that the husband had only one boat. Held, sufficient to pass title by the aid of parol evidence.
Until recently much property of the State escaped its share of the burden of taxation by reason of technicalities, the mode of listing, *Page 65 
irregularity in sales, etc. Laws 1887, chapter 137, which has in substance been followed ever since, wiped out such refinements, and requires the contestant, or those under whom he claims, in order to defeat the purchaser's title, to prove that they were the owners at the time of the sale, or that the property was not subject to taxation for that year, or that the tax had been paid before the sale. This rule seems to be wise, as it tends to equalize State burdens, and to relieve those who have been overtaxed, because some escape. Every taxpayer knows that his property is under a tax lien, and must know when it is not paid, and such neglect as appeared in this case can seldom be the result of good intentions. The general question has been so much considered in the late cases that we feel it useless to repeat at length. Peebles v. Taylor, 118 N.C. 165; Sandersv. Earp, ib., 275; Moore v. Byrd, ib., 688.
In view of the foregoing statutes and adjudged cases, we see no   (103) error in the ruling of the Court below.
Affirmed.
Cited: Alston v. Savage, 173 N.C. 214.